Citation Nr: 0127440	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for cervical back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lila J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was seen on multiple occasions during service 
for low back pain and back strain was diagnosed; the 
veteran's current mechanical low back pain cannot be 
reasonably dissociated from the lumbosacral strain diagnosed 
in service.

2.  In February 1997, the RO denied service connection for 
cervical back strain.  The veteran was notified of this 
decision and of his procedural and appellate rights in March 
1997, but he did not appeal.

3.  The additional evidence submitted since the February 1997 
decision, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a low back disorder to include low back strain was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100 et. 
seq. (West 1991 & Supp. 2001; 38 C.F.R. §§ 3.102, 3.303 
(2001).

2.  The February 1997 RO decision denying service connection 
for cervical back strain is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001). 

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for cervical back strain is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service medical records reveal that the veteran complained 
and was treated for back pain and muscle spasm on several 
occasions during active service.  The diagnoses included back 
strain and lumbosacral strain.  At his March 1993 separation 
examination, the veteran reported that he experienced back 
pain.  

Private medical reports from 1997 to 1998 show treatment for 
inflammation and muscle spasms.  The veteran stated that this 
treatment was for his low back.

At a January 2001 VA examination, the examiner noted that the 
veteran began experiencing back pain with radiating right 
buttock pain in service after performing heavy lifting in 
connection with his job.  The current diagnoses included 
mechanical low back pain.  The examiner opined that it is 
likely that the current symptoms were exacerbated at the time 
of heavy lifting in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Upon review, the Board finds that the nexus between service 
and a low back disorder is satisfied by the evidence.  The 
veteran's service medical records reveal repeated complaints 
and treatment of low back pain and strain.  Moreover, at his 
separation examination, the veteran reported recurrent back 
pain.  Additionally, a recent VA examination diagnosed 
mechanical low back pain and related such to the veteran's 
service.  Thus, the Board finds that the evidence of record 
shows continuity of complaints and treatment for the 
veteran's low back disorder.  Based on the evidence of record 
and resolving doubt in the veteran's favor, the Board 
concludes that the evidence supports a grant of service 
connection for a low back disorder.

II.  New and material evidence

In February 1997, the RO denied service connection for 
cervical back strain on the basis that there was no evidence 
demonstrating permanent residual or chronic cervical 
disability.  The veteran was notified of this decision and of 
his procedural and appellate rights in a March 1997 letter; 
however he did not file a notice of disagreement.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and immediately upon reopening the claim, VA must 
determine whether VA's duty to assist has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge,155 F.3d at 1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen his claim.  The Board disagrees. 

The RO initially denied service connection for cervical back 
strain in a February 1997 rating decision.  The evidence of 
record at that time included service medical records, private 
medical records from August 1993, and the veteran's 
statements and claim.  Service medical records reflect 
complaints and treatment for upper back pain and muscle spasm 
and left shoulder pain.  Private medical records dated in 
August 1993 show that the veteran was treated for upper back 
strain that was resolving.  The RO, February 1997, determined 
that although there was treatment of cervical back pain in 
service, there was no chronic cervical back disability shown 
during or subsequent to service; thus, service connection was 
denied.  The veteran was notified of this decision in March 
1997 and did not file a timely notice of disagreement.  
Therefore, that decision was final.

In October 1999, the veteran attempted to reopen his claim 
for cervical back strain.  Evidence submitted in support of 
this claim included duplicative service medical records, 
private medical reports from 1997 to 1998, and a January 2001 
VA examination.  Private medical reports from 1997 to 1998 
show treatment for inflammation and muscle spasms.  A January 
2001 VA examination revealed that the veteran complained of 
neck pain and spasm.  The diagnoses included neck pain.  
The Board finds that the medical evidence bears directly and 
substantially upon the specific matter under consideration 
because it consists of a current diagnosis of neck pain.  As 
such, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the evidence is new and material, and 
serves to reopen the claim.  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.



ORDER

Service connection for a low back disorder is granted.  The 
veteran's petition to reopen his claim for service connection 
for cervical back strain is granted.

REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate this claim.

The Board observes that although the examiner at the January 
2001 VA examination diagnosed neck pain, he did not provide 
an opinion as to the relationship of the veteran's current 
neck symptomatology and his treatment for upper back strain 
during service.  Additionally, the claims file includes 
private medical records which document treatment in 1997 and 
1998 for spasm and inflammation but do not indicate what part 
of the body was so affected and treated.    

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  VA's duty to assist the 
veteran includes obtaining medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination or opinion is necessary if the evidence of record 
contains evidence of current disability, evidence that the 
disability may be associated with service, and when there is 
not sufficient medical evidence to make a decision on the 
claim.  We hold that in light of the evidence of upper back 
complaints in service, statements that he continued to 
experience upper back and neck pain subsequent to service, 
and a current diagnosis of neck pain, that a VA opinion is 
necessary in order to decide this claim.

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers, both 
VA and non-VA, who have treated him for 
his cervical spine conditions.  After 
obtaining the appropriate releases, the 
RO should obtain any and all records of 
treatment accorded the veteran for his 
cervical spine condition to include those 
from the Primary Medical Center, in 
Tampa, Florida; Doctor's Walk-In Clinic, 
in Seffner, Florida; and by Albert S. 
McGann, M.D., P.A., of Tampa, Florida.  
Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

2.  Thereafter, the RO should return the 
January 2001 examination report to the VA 
physician who conducted the examination, 
if possible, or to another appropriate 
examining physician.  Following review of 
the claims file, the examiner should 
augment the January 2001 opinion.  If 
another examination is required, the RO 
should duly schedule one.  The examiner 
should offer an opinion as to whether the 
veteran currently has a cervical spine 
disorder, and if so whether it is as 
least as likely as not that any diagnosed 
cervical spine disorder, is the related 
to the veteran's active service or to any 
other disability that began therein.  The 
basis for the opinion including a 
discussion of the evidence should be 
included.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


